Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claim Status:
	Claims 2, 3, 12, 13, 17-23 have been cancelled.
	Claims 5, 8 and 16 are withdrawn.
	Claims 1, 4, 6, 7, 9-11, 14, 15, and 24-28 are under examination.

Withdrawn rejections
Applicant's 1.132 Declaration by Dana J. Levine, amendments and arguments filed 2/23/21 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. The Declaration, amendments and arguments are persuasive to overcome the rejections of record. Any rejection and/or objection not specifically addressed below is herein withdrawn.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Steven Smith on 3/10/21.
The application has been amended as follows: 
In the claims:
In claim 5, delete “metal types” and replace with - - metals - -. 
In claim 8, delete “metal types” and replace with - - metals - -. 
In claim 14, line 3, delete “Cu,”.
In claim 16, line 2, delete “types of”. 

Election/Restrictions

Claims 1, 6 and 11 are allowable. The restriction requirement between the species, as set forth in the Office action mailed on 9/18/21, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 9/18/19 is withdrawn with respect to claims 5, 8 and 16, which are hereby rejoined.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s Declaration, amendments and arguments are persuasive. The instantly claimed subject matter is allowed for the reasons of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Claims 1, 4-11, 14-16 and 24-28 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNST V ARNOLD whose telephone number is (571)272-8509.  The examiner can normally be reached on M-F 7-3:30.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERNST V ARNOLD/Primary Examiner, Art Unit 1613